DETAILED ACTION
The following is a first action on the merits of application serial no. 17/255185 filed 12/22/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/22/20 has been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016104927 in view of JP2000291451 (both IDS cited art).  As to claim 1, JP ‘927 discloses work vehicle comprising: an engine(1); a generator motor (5) for generating electric power by operating on drive power of the engine; an electric motor (7) operating However, JP’927 doesn’t disclose a throttle .
JP’451 discloses a vehicle comprising: an engine (7); a generator motor (10) for generating electric power by operating on drive power of the engine; an electric motor (17) operating on electric power supplied from the generator motor; drive wheels (19) rotating with drive power of the electric motor transmitted thereto. JP ‘451 shows that it is well known in the art to have a throttle device (20) for actuating an exhaust brake (exhaust valve operating as brake based on throttle device operation) as disposed at a tube exhaust duct (9) of the engine and the exhaust brake consuming power (0016-0024).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide JP’927 with an exhaust brake consumption as recited in view of JP’451 to improve fuel consumption during regenerative power operation to obtain optimal braking force.

As to claim 4, JP’ 927 discloses wherein the controller calculates the target hydraulic driving power based on a present discharge pressure and a present discharge flow rate of the hydraulic pump (page 4, line 41 to page 5, line 5).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘927 in view of JP ‘451 as applied to claim 1 above, and further in view of Saeki et al 20040172206 and CN101189420. JP ‘927 in view of JP ‘451 discloses a controller (via 140 in JP ‘927) for calculating regenerative power, but doesn’t disclose calculating the .
Saeki discloses control for an electric vehicle and shows that it is well known in the art to have a controller (20) calculate a regenerative power based on an actual traveling speed of the vehicle (abstract, lines 4-6).
CN discloses control for a hybrid vehicle and shows that it is well known in the art to have a controller (70) calculate a target traveling speed determined from an accelerator pedal stepping rate, a brake pedal stepping rate, and a travelling direction of the work vehicle (page 4, lines 15-21 under Description in machine translation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the controller in JP ‘927 in view of JP ‘451 calculate regenerative power and target traveling speed as recited further in view of Saeki and CN to ensure that regenerative power operation can thus be carried out that is suitable for the operating conditions of the vehicle thus ensuring efficient operation of vehicle.

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 2 in combination with claim 1)………..a resistor converting regenerative power to heat and the controller calculates a maximum exhaust brake power consumed by the brake in case throttle device is throttle to maximum, supplies the regenerative power to the generator operating as motor and making the brake consume power equal to a difference between the regenerative power and target hydraulic power based on the regenerative power larger than the target power and difference being equal to or smaller than maximum brake power and supplies a target generator power acting power equal to a sum of the maximum brake power and target power to the generator motor, makes the brake consume the maximum brake power and further makes the resistor consume a power equal a difference between the regenerative power and target power acting power in case difference between the regenerative power and target power is larger than the maximum brake power and in combination with the limitations as written in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-JP 2018105114 discloses a hybrid working vehicle and shows that it is well known in the art to use engine load consumption based on a calculated difference between hydraulic braking power and engine regeneration power (abstract).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        March 26, 2022